Case 0:19-cv-61422-BB Document 27 Entered on FLSD Docket 09/12/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-61422-BLOOM/Valle

 RANDY ROSENBERG, D.C., P.A., a/a/o
 Danielle Russell, on behalf of itself and all
 others similarly situated,

        Plaintiff,

 v.

 GEICO GENERAL INSURANCE COMPANY,

       Defendant.
 _______________________________________/

                                    ORDER TO SHOW CAUSE

        THIS CAUSE is before the Court upon a sua sponte review of the record. On August 22,

 2019, the Court ordered the parties to select a mediator pursuant to Local Rule 16.2, schedule a

 time, date and place for mediation, and jointly file a proposed order scheduling mediation on or

 before September 11, 2019. ECF No. [22] (the “Scheduling Order”). To date, the parties have not

 complied, nor have they shown cause.

        Accordingly, it is ORDERED AND ADJUDGED that on or before September 16, 2019,

 the parties shall comply with the requirements of the Scheduling Order. Failure to comply will

 result in sanctions, including, but not limited to, dismissal without prejudice without further notice.

 The parties are reminded that pursuant to the procedures outlined in the CM/ECF Administrative

 Procedures, the proposed order is to be emailed to bloom@flsd.uscourts.gov in Word format. The

 CM/ECF Administrative Procedures may be viewed at www.flsd.uscourts.gov. All other deadlines

 set forth in the Scheduling Order shall remain strictly in place.
Case 0:19-cv-61422-BB Document 27 Entered on FLSD Docket 09/12/2019 Page 2 of 2
                                                   Case No. 19-cv-61422-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on September 12, 2019.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
